Citation Nr: 1234370	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for residuals of cellulitis in the right hand.

3.  Entitlement to an initial compensable evaluation for left varicocele.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The issue of entitlement to service connection to erectile dysfunction secondary to service-connected left varicocele has been raised by the record in the December 2008 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant in this case, served on active duty from November 1942 to December 1945.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a January 2009 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and left varicocele effective March 29, 2007, and assigned a 0 percent (non-compensable) evaluation for each.  The Veteran appealed the assigned ratings for bilateral hearing loss and left varicocele.  A July 2009 rating decision, in pertinent part, continued non-compensable ratings for bilateral hearing loss, left varicocele, and a scar of the right hand as residuals of cellulitis.  

The Board notes, historically, that the Veteran appealed a November 2007 rating decision which denied an increased rating for a right hand scar, residuals of cellulitis.  The RO issued a February 2009 statement of the case addressing the appeal; however, the June 2009 substantive appeal (VA Form 9) submitted by the Veteran was not timely.  The RO construed the June 2009 VA Form 9 as new claim for an increased rating, which is currently on appeal.  While the RO adjudicated the claim for an increased rating based on a right hand scar, residuals of cellulitis; the Veteran clarified in the VA Form 9, in several lay statements, and during his Board hearing that the claim for an increased rating was based on a disability of the right hand due to residuals of cellulitis.  Thus, the Board has recharacterized the issue on appeal as entitlement to a compensable evaluation for residuals of cellulitis in the right hand.

The Veteran testified at March 2012 Board personal hearing in Waco, Texas (Travel Board).  The hearing transcript has been associated with the claims file.  

The issue of entitlement to a compensable evaluation for residuals of cellulitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for a compensable evaluation for bilateral hearing loss is requested.

2.  The Veteran has active left varicocele manifested by pain and bagginess to the left scrotum as well as reported pain, weakness, and fatigue in the legs with prolonged standing and walking.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal for a compensable evaluation for bilateral hearing loss, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for a 10 percent disability rating for left varicocele have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal of an Increased Rating Claim for Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn his appeal for a compensable evaluation for bilateral hearing loss; and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for a compensable evaluation for bilateral hearing loss and it is dismissed.

B.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a March 2010 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The March 2010 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the March 2012 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony as to current treatment and symptoms for left varicocele, and the Veteran identified additional private treatment records which were obtained.   These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records, VA and private treatment records, VA examinations, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in December 2008 and May 2010.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case, cumulatively, are adequate as they are predicated on a review of the claims folder; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; addresses the relevant rating criteria; and contain a discussion of the effects of service-connected left varicocele on the Veteran's occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  


	(CONTINUED ON NEXT PAGE)


C.  Law and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record as discussed below does not establish distinct time periods where the Veteran's service-connected left varicocele results in symptoms that would warrant different ratings.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service-connected left varicocele is rated as analogous to varicose veins pursuant to the provisions of Diagnostic Codes 7199-7120.  See 38 C.F.R. §§ 4.104, 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  A specific diagnostic code does not exist which sets forth criteria for assigning disability evaluations for the exact disability suffered by the Veteran.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disability as to which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120. 

During a December 2008 VA authorized examination, the Veteran described problems with erectile dysfunction.  The Board notes that the Veteran is not currently service-connected for erectile dysfunction, and the issue of entitlement to service connection for erectile dysfunction secondary service-connected left varicocele has been referred to the RO.  The Veteran did not have evidence of voiding dysfunction, to include urinary incontinence on examination.  A genital examination of the testicles was abnormal revealing left sided varicocele.  No genital fistula was noted on examination.  The VA examiner stated that the effect of the condition on the Veteran's daily activity was mild.  

During a May 2010 VA authorized examination, the Veteran reported having leg pain with prolonged standing and walking.  There was pain when clothes rubbed against the left side of the scrotum.  The Veteran had no leg edema, dark pigmentation of the skin, eczema, or ulceration.  The Veteran was not receiving any treatment for left varicocele.  He reported that he was able to perform daily activities.  He also reported having pain to the left scrotum and indicated that he had to wear boxers instead of briefs secondary to pain.  There were no signs of skin disease on examination.  The Veteran did not have varicose veins in the extremities and peripheral pulses were normal.   A genital examination showed bagginess to the left scrotal area and varicocele was noted on physical examination that day.  There was no testicular atrophy or testicular masses palpated.  The Veteran had a diagnosis of left varicocele with no change in diagnosis.  The Veteran's condition was active.  The VA examiner noted that the condition had no affect Veteran's usual occupation as he was retired.  The Veteran was able to perform daily activities, with noted pain to the left scrotum. 

During a March 2012 travel Board hearing, the Veteran reported having pain in the area of the left varicocele; one incident of swelling in the left scrotum approximately two years prior that was treated with antibiotics; and fatigue, primarily in the left leg, which he felt was possibly due to left varicocele, though he admitted that he was not knowledgeable in anatomy.  In various lay statements, the Veteran also reported having leg weakness due to left varicocele. 

Private treatment records from Providence Adult and Senior Care dated in 2012 show that the Veteran had complaints of leg pain and weakness.  

VA examinations show that the Veteran has active left varicocele manifested by pain and bagginess to the left scrotum.  Additionally, the Veteran has reported pain, weakness, and fatigue in the legs with prolonged standing and walking.  The Veteran is competent to report symptoms of pain, weakness, and fatigue in the legs.  Additionally, the Board finds that his reports are credible as they are consistent with objective findings from the May 2010 VA examination and findings from private treatment records.  The Board finds, however, that the Veteran is not competent to offer an opinion on a matter requiring medical expertise, thus, he is not competent to relate pain, weakness, and fatigue in his legs to diagnosed left varicocele.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board has, nonetheless, resolved the benefit of the doubt in favor of the Veteran in this regard, and finds that Veteran's symptoms more closely approximate a higher 10 percent rating for left varicocele under Diagnostic Code 7120.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, and 4.104, Diagnostic Code 7120. 

The Board finds that a higher 20 percent evaluation is not warranted for left varicocele where it is not manifested by persistent edema in the area of the left varicocele or affected extremities, with or without beginning stasis pigmentation or eczema.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  December 2008 and May 2010 VA examinations did not note edema in the left scrotum on physical examination; the scrotum was instead shown to be baggy on physical examination in May 2010.  Additionally, a May 2010 examiner specifically found that there was no leg edema, dark pigmentation of the skin, eczema, or ulceration on examination.  While the Veteran reported during his Board hearing that he was seen for swelling in the area of the left varicocele on one occasion, approximately two years prior; swelling had resolved with treatment and was not persistent.  For these reasons, the Board finds that the Veteran's impairment due to left varicocele does not more nearly approximate a higher 20 percent rating under Diagnostic Code 7120.    

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected left varicocele are inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's left varicocele as discussed above, with the analogous criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is no indication that left varicocele causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In that regard, a December 2008 VA examiner determined that effect of left varicocele on the Veteran's daily activity was mild, and the May 2010 VA examiner indicated that the Veteran had pain to the left scrotum, but was able to perform daily activities.  The Board finds that the Veteran's 10 percent rating adequately contemplates the Veteran's pain and level of disability due to left varicocele.  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

The Board concludes that the evidence supports a 10 percent rating for left varicocele.
	


ORDER

The appeal for a compensable evaluation for bilateral hearing loss is dismissed.

A 10 percent rating, but no more, is granted for left varicocele subject to the law and regulations governing the payment of monetary benefits. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Veteran asserted in his claim for an increased rating, in several lay statements, and during his Marcy 2012 travel Board hearing that an increased rating is warranted for a service-connected disability of the right hand based on symptoms related to limitation of function, limitation of motion, and loss of grip strength an dexterity in the right hand.  A review of the record shows that pursuant to June 1948 and September 1953 rating decisions, the Veteran is currently service-connected for both a scar of the right hand, residual of cellulitis, and for residuals of an infection of the right hand, both stemming from the same right-hand cellulitis infection and treatment for such in service.  The Board finds, therefore, that these issues are inextricably intertwined, and that the Veteran's claim for an increased rating implicates both the right hand surgical scar and functional loss in the right hand due to the cellulitis infection and treatment in service.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

While the RO has adjudicated the Veteran's claim for an increase based on the rating criteria applicable to scars, the RO did not consider whether a compensable rating was warranted based on orthopedic and neurological findings in the right hand.  A May 2010 VA examination indicates that the Veteran has mild contracture deformity of the fifth little finger to the right hand due to surgery perform for cellulitis.  In light of the objective findings in the May 2010 VA examination showing that the Veteran has functional loss in the right hand residual of cellulitis, the Board find that a remand for an additional VA examination is necessary to assess the degree of disability present in the right hand due to residuals of cellulitis.  

Under 38 U.S.C.A. § 7105(d), a statement of the case shall include a citation to pertinent laws and regulations and a discussion of how such laws and regulations affect the agencies decisions.  Applicable regulations for the evaluation of disabilities of the hand and/or digits of the hand were not included in a statement of the case or supplemental statement of the case.  The RO should issue a supplemental statement of the case, to include the schedular criteria applicable to rating disabilities of the right hand, and should readjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should refer the case for a VA orthopedic and neurological examination of the right hand to identify and evaluate the current severity of the Veteran's service-connected residuals of cellulitis.  The claims folder along with a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail.  

2.  After all development has been completed; the RO/AMC should readjudicate the claim for a higher rating for residuals of cellulitis of the right hand with consideration of the applicable criteria for rating disabilities of the hand and/or digits of the hand.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, to include the applicable rating criteria, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


